Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed 02/20/2020. Currently, claims 20-30 are pending in the application. Claims 1-19 have been cancelled.

  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20180040561 A1).

Regarding claim 20, Figure 1-2 of Kim disclose a construction of integrated circuitry ([0006]), comprising: 
a horizontal longitudinally-elongated conductive line (121-123, [0026]); and 
a horizontal longitudinally-elongated void (AG1+AG2, [0038]) space extending longitudinally along opposing longitudinal sides of the conductive line, the void space along each of the opposing longitudinal sides having cyclically varying height longitudinally along the conductive line (AG1+AG2 is shorter on the right  side of 121-123 due to LP1). 

Regarding claim 21, Figure 1-2 of Kim disclose that the construction of claim 20 wherein the integrated circuitry comprises memory circuitry ([0006]), the conductive line being a digitline of the memory circuitry (121-123, bit line, [0026]). 

Regarding claim 22, Figure 1-2 of Kim disclose that the construction of claim 20 wherein the cyclically varying height has a repeating cycle of two heights (Figure 1B, height of AG1+AG2 on right side and on the left side having different height are repeating). 

Regarding claim 23, Figure 1-2 of Kim disclose that the construction of claim 22 wherein a shorter of the two heights (of AG1+AG2) is longitudinally longer along the conductive line (121-123) than is a taller of the two heights. 


Regarding claim 24, Figure 1-2 of Kim disclose that the construction of claim 20 wherein the cyclically varying height of the opposing void spaces has a repeating cycle that is the same as one another (please see Figure 1B). 

Regarding claim 25, Figure 1-3 of Kim disclose that the construction of claim 24 wherein the same repeating cycle of the opposing void spaces are longitudinally offset relative one another (please see Figure 3B, an offset is present two adjacent 1b and 1b). 

Regarding claim 26, Figure 1-2 of Kim disclose that the construction of claim 25 wherein the repeating cycle is of two heights (please see Figure 1B/2B and 3B). 

Regarding claim 27, Figure 1-2 of Kim disclose that the construction of claim 20 wherein the void space is everywhere taller than the conductive line (please see Figure 1B and 2B). 

Regarding claim 28, Figures 1-2 of Kim disclose a DRAM circuitry ([0053], using a capacitor which is a type of DRAM), comprising: 
a substrate (100, [0026]) comprising pairs of transistors (using WL) individually comprising: 
a pair of source/drain regions (1a and 1b, Kim does not explicitly recite the word transistor but it is anticipated that the word line WL are connected to gate electrode and bit lines BLS are connected to the source/drain regions which is the impurity region of the transistors in the active region, [0025] and  [0029]); 
a channel region (ACT, [0025]) between the pair of source/drain regions; 

a gate insulator (103, [0024]) between the conductive gate (WL) and the channel region (ACT); and one (1a) of the source/drain regions of the pair of source/drain regions in individual of the pairs of transistors being laterally between the conductive gates (WL) in and being shared by the individual pairs of transistors, the others (1b) of the source/drain regions of the pair of source/drain regions not being shared in the individual pairs of transistors; 
conductive vias (153 to DSP, Figure 1C) that are individually directly electrically coupled to one of the other source/drain regions in the individual pairs of transistors; 
a storage element (DSP, [0053]) directly electrically coupled to individual of the conductive vias; and digitline structures (BLS) that are individually directly electrically coupled to the one shared source/drain region (1a) of multiple of the individual pairs of transistors, the digitline structures (BLS) individually comprising: 
a horizontal longitudinally-elongated conductive line (121-123); and 
a horizontal longitudinally-elongated void space (AG1+AG2, Figure 1B and 2B, [0038]) extending longitudinally along opposing longitudinal sides of the conductive line, the void space along each of the opposing longitudinal sides having cyclically varying height longitudinally along the conductive line (the height of AG1+AG2 are different due to the LPI, please see Figure 2B for clear view). 

Regarding claim 29, Figures 1-2 of Kim disclose that the DRAM circuitry of claim 28 comprising a redistribution-layer island (139, [0039]) above and directly electrically coupled to individual of the conductive vias (153-LP), individual of the void spaces (AG1+AG2) being tallest directly under the islands (139). 

Regarding claim 30, Figures 1-2 of Kim disclose that the DRAM circuitry of claim 28 wherein the pairs of transistors comprise pairs of recessed access devices individually comprising: 
the conductive gate (WL) being in a trench in semiconductive material (of ACT); 
the gate insulator (103) being along sidewalls and a base of the trench between the conductive gate and the semiconductive material; 
the pair of source/drain regions (1a and 1b) being in upper portions of the semiconductive material on opposing sides of the trench (of WL and 105); and 
the channel region (ACT, [0022]) being in the semiconductive material below the pair of source/drain regions along the trench sidewalls and around the trench base. 


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Figure 32A teaches of Choi et al (US 20130292847 A1) teaches air gaps (AG, [0212]) with repeating pattern along a conductive line with offset in the air gaps location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/15/2021